UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6690



ANTHONY FITZGERALD BARNETT,

                                                Petitioner - Appellant,

          versus


J. C. WILSON,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Paul Trevor Sharp,
Magistrate Judge. (CA-02-483-1)


Submitted:   October 1, 2003                 Decided:   October 28, 2003


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Fitzgerald Barnett, Appellant Pro Se.      Clarence Joe
DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Fitzgerald Barnett seeks to appeal the order of the

magistrate judge* denying relief on his petition filed under 28

U.S.C. § 2254 (2000).    The order is appealable only if a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322,     , 123 S. Ct.

1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Barnett has not made the requisite showing.     Accordingly, we

deny a certificate of appealability and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                           DISMISSED




     *
       The parties consented to trial before the magistrate judge
pursuant to 28 U.S.C. § 636(c) (2000).

                                 2